Order entered August 16, 2018




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-00059-CR

                                WILLIE DESHUN WADE, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F17-75793-R

                                           ORDER
        Before the Court is appellant’s August 14, 2018 third motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief received August 14, 2018 filed

as of the date of this order.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE